Citation Nr: 1514224	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-13 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to May 8, 2013, and in excess of 20 percent thereafter for degenerative disc disease with lumbar L3-S1 disc bulge.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

During the course of the appeal, a January 2014 rating decision granted an increased rating of 20 percent, effective May 8, 2013.  Therefore, the issue has been recharacterized as shown on the title page to reflect such partial grant.

In accordance with his request, the Veteran was scheduled for a Board video-conference hearing before a Veterans Law Judge in November 2014; however, prior to such hearing, he withdrew his pending appeal and, thus, his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014).

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

In a statement received in November 2014, the Veteran withdrew his appeal with respect to his claim for an increased rating for his back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran indicated in a statement received in November 2014 that he wished to withdraw his appeal with respect to his claim for an increased rating for his back disability.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


